Exhibit 10.1
 
Fiscal Year 2016 Long-Term Equity Incentive Awards
(Restricted Stock Time-Based Vesting)
 
 
 
Named
Executive Officer
Restricted Stock*
(Time-Based Vesting) (#)
       
Michael R. Benkel
 
Executive Vice President,      
Planning and Allocations
10,917
       
Laura A. Coffey
 
Executive Vice President,
Interim Chief Financial Officer
6,898
       
Catherine David
 
Executive Vice President,
Merchandising
13,646
       
Sharon M. Leite
 
Executive Vice President,
Sales and Customer Experience
12,888

 


*These equity awards were granted under the Pier 1 Imports, Inc. 2006 Stock
Incentive Plan, restated as amended through March 25, 2011.  The form of
time-based restricted stock award agreement is attached as Exhibit 10.2.  The
grants were effective April 10, 2015.